Exhibit 10.2

TERMINATION OF EMPLOYMENT AND
SEVERANCE PROTECTION AGREEMENTS


This is a Termination of an Employment and Severance Protection Agreement (the
"Agreement") between Century Aluminum Company, a Delaware corporation (the
"Company") and Michael A. Bless (the "Executive"), which shall be effective as
set forth below.


Recitals


A.
Company and Executive are parties to an Amended and Restated Employment
Agreement dated as of June 3, 2011 (the "Employment Agreement").



B.
Company and Executive are also parties to a Second Amended and Restated
Severance Protection Agreement dated as of June 3, 2011 (the "Severance
Agreement").



C.
The Company has adopted an Amended and Restated Executive Severance Plan
effective as of June 23, 2014 (the "Severance Plan") which it desires apply to
Executive, on the condition that Executive first agree to terminate the
Employment Agreement and the Severance Agreement, which have similar terms.

 
NOW THEREFORE, in consideration of the promises made herein, the parties agree
as follows on the date both parties have signed this Agreement:


1.    From and after June 27, 2014, the Employment Agreement and Severance
Agreement shall terminate and Executive will thereafter be employed "at will,"
such that either he or the Company has the right to terminate that employment
relationship at any time and for any reason, with or without notice, subject to
their respective obligations under the Severance Plan.


2.    The Compensation Committee of the Company's Board of Directors hereby
designates the Executive as eligible to participate in the Severance Plan, a
copy of which has been provided to him.


3.    This Agreement shall constitute the "Participation Letter" as defined in
the Severance Plan and confirms the Executive's eligibility for the Severance
Plan as a "Tier 1 Participant", as defined therein. As a condition to
participation in the Severance Plan, the Executive signs this Agreement and
agrees to be bound by all of the terms and conditions of the Severance Plan,
including without limitation the restrictive covenants set forth in Sections 10
and 11 thereof.


4.    The Executive agrees that this Agreement is a mutual agreement for full
and fair consideration based on the terms of the Severance Plan, and that he is
not being discharged actually or constructively, nor given "Good Reason" to
terminate his employment and seek the benefits that would be due in those events
under the Employment Agreement and the Severance Agreement.


[signature page follows]












--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and delivered by its authorized officer, and the Executive has duly executed and
delivered this Agreement, on the dates set forth below, and this Agreement shall
become a binding promise when executed by both parties.




CENTURY ALUMINUM COMPANY
 
 
By:
/s/Jesse E. Gary
 
 
Title:
  Executive Vice President
 
 
Date:
June 27, 2014
 
 
EXECUTIVE
 
 
/s/ Michael A. Bless
   Michael A. Bless
 
 
Date:
June 27, 2014









